

113 S1580 IS: Ensuring Safe Shelter for Homeless Veterans Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1580IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require recipients of per diem payments from the Secretary of Veterans Affairs for the provision of services for homeless veterans to comply with codes relevant to operations and level of care provided, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Safe Shelter for Homeless Veterans Act of 2013.2.Conditions on award of per diem payments by Secretary of Veterans Affairs for provision of housing or services to homeless veterans(a)Condition(1)In generalSection 2012(c)(1) of title 38, United States Code, is amended by striking unless the facilities and all that follows through may specify. and inserting the following: “unless the Secretary certifies the following:(A)That the building where the entity provides housing or services for which the entity would receive such payment is in compliance with the codes relevant to the operations and level of care provided, including applicable provisions of the most recently published version of the Life Safety Code of the National Fire Protection Association or such other comparable fire and safety requirements as the Secretary may specify.(B)That such building and such housing or services are in compliance with licensing requirements, fire and safety requirements, and any other requirements in the jurisdiction in which the building is located regarding the condition of the building and the provision of such housing or services..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to an application for a per diem payment under section 2012 of title 38, United States Code, submitted on or after the date of the enactment of this Act.(b)Annual inspections requiredSection 2012 of such title is amended by striking subsection (b) and inserting the following new subsection (b):(b)(1)Not less frequently than once each fiscal  year, the Secretary shall inspect each facility of each grant recipient or entity eligible for payments under subsection (a) at which the recipients and entities provide services under section 2011 of this title or this section.(2)Except as provided in paragraph (1), inspections made under such paragraph shall be made at such times as the Secretary considers necessary.(3)An inspection of a facility of a recipient or entity described in paragraph (1) made under such paragraph may be made with or without prior notice to the recipient or entity, as the Secretary considers appropriate.(4)No per diem payment may be provided to a grant recipient or eligible entity under this section unless the facilities of the grant recipient or eligible entity meet such standards as the Secretary shall prescribe..(c)Revocation of certification authorizedSubsection (c) of such section is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;(2)in paragraph (1), as amended by subsection (a)(1), by striking in paragraph (2) and inserting in paragraph (4); and(3)by inserting after paragraph (1) the following new paragraph (2):(2)The Secretary may revoke any certification made under paragraph (1) if the Secretary determines that such certification is no longer accurate..(d)Congressional notification of termination of per diem requiredSuch subsection is further amended by inserting after paragraph (2) the following new paragraph (3):(3)Not later than 30 days after the date on which the Secretary terminates provision of per diem payment under this section because the Secretary has revoked a certification under paragraph (2), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives notice of such termination..(e)Annual reportSection 2065(b) of such title is amended—(1)by redesignating paragraph (6) as paragraph (7); and(2)by inserting after paragraph (5) the following new paragraph (6):(6)The Secretary’s evaluation of the safety and accessibility of facilities used to provide services under programs established by grant recipients or eligible entities under section 2011 and 2012 of this title, including the number of such grant recipients or eligible entities who have been certified by the Secretary under section 2012(c)(1) of this title..(f)Treatment of current recipients of per diem payments(1)AssessmentIn the case of the recipient of a per diem payment under section 2012 of title 38, United States Code, that receives such a payment during the year in which this Act is enacted for the provision of housing or services, the Secretary of Veterans Affairs shall assess whether the building where such housing or services are provided is and whether the housing and services are in compliance as required by section 2012(c)(1) of such title, as amended by subsection (a)(1).(2)Failure to complyIn the case described in paragraph (1), if the Secretary does not certify the compliance of the building and the housing or services under such section before the date that is two years after the date of the enactment of this Act, the Secretary may not make any additional per diem payments to the recipient for the provision of such housing or services under section 2012 of such title until the Secretary certifies that such building is and such housing or services are in compliance.(g)Conforming condition on award of grants by Secretary of Veterans Affairs for comprehensive service programsSection 2011(b)(5)(A) of title 38, United States Code, is amended by inserting , including housing and building codes,.